Citation Nr: 1721821	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right ankle disability.

2.  Entitlement to an extraschedular rating for a right ankle disability.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA RO.  The Veteran appealed this decision to the Board, and in September 2015, the Board denied the Veteran's claim of entitlement to a rating in excess of 30 percent for a right ankle disability, and it remanded the Veteran's claims of entitlement to an extraschedular rating for a right ankle disability and a TDIU.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued a Memorandum Decision vacating the Board's September 2015 decision to the extent it denied a rating in excess of 30 percent for a right ankle disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's January 2017 Memorandum Decision found that the Board's September 2015 decision failed to adequately explain its conclusion that the Veteran was not entitled to a rating addressing limitation of motion in addition to the Veteran's current 30 percent rating assigned under Diagnostic Code 5262.  

While the Court did not specifically fault the adequacy of the VA examinations of record, the Board finds that an additional examination is required in order to provide the Veteran with a fair determination of his claims.   Since the time of the Veteran's most recent examination in November 2014, the Court has held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the November 2014 examination report is inadequate.  Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his right ankle disability.

Additionally, with respect to the issue of entitlement to an extraschedular rating for a right ankle disability, the Board notes that the development that it requested in its September 2015 Remand has not yet been completed.  For clarity, the Board includes that directive below.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right ankle disability.  

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If the left ankle is not disabled, it too should be tested.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Refer the issue of entitlement to an extraschedular rating for a right ankle disability to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration.

3.  Then, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


